Citation Nr: 0732472	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted from June 13, 2001 for hepatitis 
C?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to July 
1982, and from January 1983 to July 1988. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
assigned the hepatitis C was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.

For the reasons outlined herein below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.


REMAND

The veteran, by his representative, contends in a May 2007 
Appellant's Brief that the symptoms of his hepatitis C have 
worsened since he was last examined for the aforementioned 
disorder by VA in June 2003.

The most recent medical treatment evidence of record, dated 
in May 2005, tends to support these contentions.  A May 2005 
VA primary care treatment record noted that the veteran 
reported he vomits bile most mornings, and continues to have 
right upper quadrant pain and fatigue.  Physical examination 
of the veteran indicated tenderness in the right upper 
quadrant.  The VA physician, however, was unable to estimate 
liver size on this occasion.

The most recent VA compensation examination of the veteran's 
liver took place over four years ago, in June 2003.  The 
veteran at that time reported neither vomiting nor fatigue.  
Physical examination revealed no tenderness in the liver.  A 
remand to afford the veteran an examination of his hepatitis 
C's current severity is in order given the staleness of the 
June 2003 VA examination findings, especially in light of 
more recent clinical indicia of this service-connected 
disorder worsening.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007) that is consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO must try to procure any 
outstanding VA and/or private treatment 
reports pertaining to the veteran's 
hepatitis C.  The RO is to solicit any 
necessary authorization from the veteran 
to procure such medical records.  Once 
obtained, these records should be 
associated with the claims folders.  If 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The appellant is to be notified in 
writing.  Because VA treatment records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folders explaining what 
efforts have been undertaken to secure 
the records in question, and why further 
efforts would be futile.  

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA gastrointestinal 
examination.  The claims folders together 
with a copy of this remand are to be 
provided to the examiner for review prior 
to the examination.  All indicated tests 
and studies must be accomplished.  In 
accordance with the latest AMIE worksheet 
for evaluating Hepatitis C, the examiner 
is to provide a detailed review and 
analysis of the veteran's medical 
history, current complaints, and the 
nature and severity of his Hepatitis C.  
The examination report must include an 
explanation of the rationale for any 
opinion given.

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing updated notice of what evidence 
has been received and not received by VA, 
or notice as to who has the duty to 
secure evidence, then such development 
must be undertaken by VA.  38 U.S.C.A. 
§§ 5100, 5103 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

6.  Thereafter, and following any other 
indicated development, the issue of what 
rating is for assignment for Hepatitis C 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided with a supplemental statement of 
the case (SSOC), which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  If the 
appellant fails to show for any scheduled 
VA examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2007).  Further, 
documentation of any failure to report 
for any examination or study must be 
placed in the claims file.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2007).  

